Citation Nr: 9907224	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-46 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left shoulder 
disability, gout, a gastrointestinal disability, a 
psychiatric disability, residuals of an injury to the left 
third finger and shortening of the left leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel




INTRODUCTION

The veteran had several periods of active duty between 
July 1969 and January 1995 with some 24 years of active 
service.  

In an August 1995 rating action the Department of Veterans 
Affairs (VA) Regional Office, Muskogee, Oklahoma, denied 
entitlement to service connection for conditions including a 
left shoulder disability, gout involving the left great toe, 
sinusitis, a gastrointestinal disability, prostatitis, a 
psychiatric disability, residuals of an injury to the left 
third finger and shortening of the left leg.  The veteran 
appealed from those decisions.  In a February 1997 rating 
action, service connection was granted for sinusitis and 
prostatitis.  Thus, those matters are no longer in an 
appellate status.  The denials of service connection for the 
remaining conditions at issue were confirmed and continued.  
The case is now before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran was seen during service on several occasions 
with complaints of left shoulder pain.  In April 1994 an 
assessment was made of trapezius muscle strain.

3.  When the veteran was examined for retirement from service 
in October 1994 he reported conditions including painful 
shoulders, gout involving the left great toe and burning 
involving his stomach.  

4.  When the veteran was examined by the VA in March 1995, a 
diagnosis was made of intermittent myalgia of the left 
trapezius muscle.  Recurrent tendinitis involving the left 
shoulder was diagnosed on the April 1997 VA examination.  

5.  Symptoms of gastroesophageal reflux were found on VA 
examinations conducted in October 1996 and April 1997.  
Chronic gastroesophageal reflux was diagnosed on the 
February 1998 VA examination.  

6.  There is a reasonable probability that the veteran's 
current left shoulder disability and chronic gastroesophageal 
reflux developed coincident with his active military service.  

7.  On the March 1995 VA examination it was found that the 
veteran had no symptoms of gout.  

8.  During service, in August 1991, the veteran was 
hospitalized for psychiatric complaints and an adjustment 
disorder was diagnosed.  He was afforded a VA psychiatric 
examination in April 1997 and no chronic acquired psychiatric 
disability could be diagnosed.  

9.  The veteran was seen during service, in August 1994 with 
a complaint of pain involving the third finger of the left 
hand.  When he was examined for separation from service in 
October 1994 he reported a shortening of the left leg.  A 
disability involving the third finger of the left hand or a 
shortening of the left leg, have not been demonstrated on 
medical examinations conducted after his separation from 
service.  


CONCLUSIONS OF LAW

1.  The veteran's left shoulder disability and chronic 
gastroesophageal reflux were incurred in or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107.  

2.  The veteran has not submitted evidence of well-grounded 
claims for service connection for gout, a psychiatric 
disability, residuals of an injury to the left third finger 
and shortening of the left leg.  38 U.S.C.A. §§ 1110, 1131, 
5107(West 1991); 38 C.F.R. §  3.303(c) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The claims for service connection for a left shoulder
 disability and a gastrointestinal disability.  

The Board notes that it has found the veteran's claims for 
service connection for a left shoulder disability and a 
gastrointestinal disability are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a); effective on or after 
September 1, 1989.  That is, the Board finds that he has 
presented claims which are plausible.  The Board is also 
satisfied that all relevant facts regarding those claims have 
been properly developed.  

The veteran's service medical records reflect that he was 
observed and treated on various occasions for complaints of 
left shoulder pain.  In April 1994 an assessment was made of 
trapezius muscle strain.  When the veteran was examined for 
separation from service in October 1994, he reported swollen 
and painful joints including the shoulders.  He also referred 
to a burning in his stomach.  

The veteran was afforded a VA general medical examination in 
March 1995.  He reported that he had in recent months a 
burning type pain in the left upper quadrant of the abdomen 
and that on occasion he could associate that with eating 
spicy foods.  It was indicated that he had no symptoms in the 
left shoulder except at times he had a burning in the entire 
left upper extremity that he associated with a left hand and 
left wrist problem.  On examination bowel sounds were normal 
and active and there were no masses or tenderness.  The 
liver, kidney and spleen were not palpable.  All of the 
peripheral joints appeared normal in size and shape and had a 
full range of motion.  An upper gastrointestinal X-ray series 
was unremarkable.  Diagnoses recorded included a history of 
intermittent left upper quadrant pain and symptoms of 
intermittent myalgia of the left trapezius muscle.  

The veteran was hospitalized at a United States Army Hospital 
in April 1996 for epigastric distress and the impressions 
included chronic gastritis and low grade reflux esophagitis 
related to gastroesophageal reflux disease and H. pylori as 
well as Feldene therapy.  

When the veteran was examined by the VA in October 1996 he 
complained of upper gastrointestinal symptoms.  His 
musculoskeletal complaints were essentially unchanged from 
those noted on the March 1995 examination.  He complained of 
pain of the proximal interphalangeal joints bilaterally.  On 
examination there were small circular surgical scars 
secondary to laser surgery in the right upper quadrant that 
were all well-healed and nontender.  The bowel sounds were 
normoactive throughout.  The veteran complained of some 
tenderness in the epigastric area but without muscle guarding 
or rigidity.  

On examination of the shoulders he complained of pain in the 
trapezius muscle with movement.  It was indicated that he had 
no tenderness or spasm of the left trapezius muscle and no 
crepitus palpable in the shoulder joints.  all of the 
peripheral joints appeared normal in size and shape and had a 
full range of motion.  The diagnoses included symptoms of 
gastroesophageal reflux with reflux esophagitis.  The 
examiner expressed an opinion that the nonsteroidal anti-
inflammatory drugs taken by the veteran including Salicylate 
and Feldene were not the etiology of any type of chronic 
gastrointestinal disease and were not the etiology of the 
veteran's gastroesophageal reflux.  It was indicated that 
nonsteroid anti-inflammatory medications could aggravate a 
preexisting upper gastrointestinal condition including reflux 
esophagitis but that such aggravation would resolve with the 
discontinuance of the drugs.  

The veteran was again examined by the VA in April 1997.  It 
was indicated that he had had left shoulder pain for at least 
10 years and he continued to have recurrent pain in the left 
shoulder that occurred spontaneously and which could be 
aggravated by elevation of the left upper extremity.  He had 
symptoms of typical gastrointestinal reflux that occurred 
after eating and at night.  On examination his bowels sounds 
were normal and active.  He had mild tenderness in the 
epigastric area without muscle guarding or rigidity and the 
liver, kidney and spleen were not palpable.  He did not have 
any muscle atrophy of the left hand and there was a full 
range of motion of all of the digits with adequate gripping 
strength of the left hand.  On examination of the left 
shoulder he had a full range of motion without any expression 
of pain.  He had tenderness to palpation over the 
supraspinatus tendon but no crepitus in the left shoulder 
joint and good muscle mass, strength and development of the 
shoulder girdle muscles.  The diagnoses included symptoms of 
gastroesophageal reflux, intermittently symptomatic, and 
symptomatic left shoulder, compatible with recurrent 
tendinitis.  The examiner indicated that the veteran had 
noted symptoms in the left shoulder for 10 years which, in 
her opinion, was a chronic recurrent tendinitis and not 
etiologically related to the ulnar nerve condition of the 
left upper extremity.  

The veteran was again examined by the VA in February 1998.  
He stated that while still on active duty in about 1994 he 
began to develop stomach problems which he described as food 
sticking in his throat and a burning sensation in the upper 
abdomen.  He reported having an endoscopic examination in 
1995 at which time he had been told that he had bacteria in 
his stomach.  At the same time he had been told that he had 
gall stones.  It was indicated that he had had a 
cholecystectomy in May 1995.  It was indicated that after he 
had been treated for his stomach bacteria in 1995 he began to 
develop symptoms of rather typical gastroesophageal reflux.  
It was indicated that a VA upper gastrointestinal series in 
October 1996 had shown a significant gastroesophageal reflux 
although a hiatal hernia was not seen and the stomach and 
duodenum were normal in appearance.  The impressions included 
chronic gastroesophageal reflux.  

The examiner commented that on the October 1996 rating 
examination it was noted that the veteran had developed upper 
gastrointestinal symptoms even prior to taking medication for 
musculoskeletal pain.  She stated it was her opinion that 
nonsteroidal anti-inflammatory drugs were not the etiology of 
any type of chronic gastrointestinal disease and that those 
medications were not the etiology of the veteran's 
gastroesophageal reflux.  The examiner further noted, 
however, that the veteran had a history of having upper 
gastrointestinal symptoms in the military service for which 
he stated he had been evaluated in 1995 with an endoscopic 
examination.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a  diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The veteran's service medical records reflect that he was 
observed and treated on several occasions with complaints of 
left shoulder pain and in April 1994 an assessment was made 
of trapezius muscle strain.  When the veteran was afforded 
the March 1995 VA general medical examination, the diagnoses 
included symptoms of intermittent myalgia of the left 
trapezius muscle.  On the April 1997 VA examination a chronic 
recurrent tendinitis involving the left shoulder was 
indicated.  Accordingly, under the circumstances, the Board 
concludes that the evidence is adequate to establish that the 
veteran has a current, chronic left shoulder disability that 
had its onset during active military service.  It follows 
that service connection for that condition is in order.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

With regard to the veteran's claim for service connection for 
a gastrointestinal disability, his service medical records 
reflect that when he was examined for separation from service 
in October 1994 his complaints included a burning sensation 
in the stomach.  The veteran also reported that symptom when 
he was afforded the VA general medical examination in 
March 1995.  Although an upper gastrointestinal X-ray series 
at that time was reported to be unremarkable, a subsequent 
upper gastrointestinal series in October 1996 established the 
presence of gastroesophageal reflux.  When the veteran was 
examined by the VA in April 1997 the diagnoses included 
symptoms of gastroesophageal reflux and chronic 
gastroesophageal reflux was diagnosed on the February 1998 VA 
examination.  In the Board's opinion, the evidence is at 
least in equipoise as to whether the veteran's current 
diagnosed gastroesophageal reflux began during his active 
military service.  Accordingly, it follows that service 
connection for that gastrointestinal disability is warranted.  
38 U.S.C.A. §§ 1110, 1131.  In arriving at its decision 
regarding the claims for service connection for a left 
shoulder disability and gastrointestinal disability, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.  

II.  The claims for service connection for gout, a 
psychiatric disability, 
residuals of an injury to the left third finger and 
shortening 
of the left leg.  

The threshold question to be answered with regard to the 
veteran's claims for service connection for gout, a 
psychiatric disability, residuals of an injury to the left 
third finger and shortening of the left leg is whether he has 
presented evidence of  well-grounded claims; that is, claims 
which are plausible.  If he has not presented well-grounded 
claims, his appeal regarding those issues must fail and there 
is no duty to assist him further in the development of those 
claims because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  As will be explained below, the Board finds that those 
claims are not well grounded.

The veteran's service medical records reflect that he was 
hospitalized in August 1991 for problems including 
overwhelming anxiety.  Various findings were recorded 
including adjustment disorder with mixed emotional features 
including increased anxiety and depression.  During his 
hospitalization, laboratory studies were conducted and the 
uric acid was reported to be slightly elevated.  Other 
laboratory studies conducted in 1991, 1992, 1993 and 1994 
reflected the uric acid to be normal.  

The veteran's service medical records further reflect that he 
was seen in August 1994 with a complaint of pain involving 
the third finger of the left hand.  When he was examined for 
separation from service in October 1994 he referred to gout 
involving his left great toe.  He also reported a shortening 
of the left leg.  Depression was also indicated.

When the veteran was afforded the VA general medical 
examination in March 1995 it was indicated that he had been 
told that he had gout in his left great toe in 1994, 
although, he was on no medication for that condition and the 
condition was currently asymptomatic.  Laboratory studies 
conducted during the examination reflected that the uric acid 
was normal.  It was also indicated that the veteran had been 
told his left leg was shorter than the right but the examiner 
stated that could not be confirmed on examination.  It was 
also indicated that the veteran had been told that he had 
arthritis in his left long finger although it was currently 
asymptomatic.  The diagnoses included a previous diagnosis of 
gout of the left great toe, currently inactive.  

When the veteran was afforded a VA psychiatric examination in 
March 1995 there was no indication of depression or anxiety 
and no major depressive disorder.  When the veteran was 
afforded a VA psychiatric examination in April 1997 he 
described his mood as being up and down.  His affect was 
noted to be angry.  Various other findings were recorded on 
the mental status examination.  The examiner indicated that 
although the veteran did have some symptoms of post-traumatic 
stress disorder, he did not meet the full criteria for a 
diagnosis of that condition.  It was indicated that no 
chronic acquired psychiatric condition could be diagnosed.  

The veteran has contended that service connection should be 
established for gout involving the left great toe since no 
one has tried to explain the burning and pain within the 
joint of the left great toe.  The veteran also maintains that 
there may be some type of arthritis involving his left third 
finger.  He has asserted that he has a shortening of the left 
leg that was caused by some type of activity during his 
military service.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In this case, 
as noted previously, the record reflects that during service 
the veteran reported gout involving his left great toe and 
shortening of the left leg and he was also treated for a 
psychiatric problems and complaints regarding the left third 
finger.  However, when he was afforded the VA general medical 
examination in March 1995 he indicated that he was not taking 
any medication for gout and the condition was currently 
asymptomatic.  There were no findings regarding gout on the 
physical examination and laboratory studies reflected that 
the uric acid was normal.  The examiner indicated that 
although there had been a previous diagnosis of gout 
involving the left toe, that condition was currently 
inactive.  The examiner also indicated that the veteran's 
report of shortening of the left leg could not be confirmed 
on the examination.  There was no indication of any 
abnormality of the left third finger on that examination or 
on the subsequent VA examinations.  The VA psychiatric 
examinations conducted in March 1995 and April 1997 did not 
reflect the presence of an acquired psychiatric disability.

An essential element to the establishment of a service 
connected disability rating is the current presence of the 
claimed disability.  The veteran has not submitted any 
medical evidence tending to establish that he currently has 
gout, a psychiatric disability, any disability residual to an 
injury of the left third finger or any shortening of the left 
leg.  Accordingly, since he has submitted no medical 
evidence, and the record does not otherwise show that he has 
any disability related to these claims, the Board concludes 
that he has not met the initial burden of presenting evidence 
of well-grounded claims imposed by 38 U.S.C.A. § 5107.  It 
follows that favorable action in connection with his appeal 
for service connection for gout, a psychiatric disability, 
residuals of an injury of the left third finger and 
shortening of the left leg is not in order.

Although the Board has considered and disposed of the 
veteran's claims on a ground different from that of the 
regional office; that is, whether the claims are well 
grounded rather than whether he is entitled to prevail on the 
merits, the veteran has not been prejudiced by the Board's 
decision.  In assuming that the claims were well grounded, 
the regional office afforded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether the claims are well 
grounded would be pointless and in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. PREC. OP. 16-92, 57 Fed. Reg. 49, 747, 
(1992).  To submit well grounded claims, the veteran would 
need to offer competent evidence, such as a medical report, 
that he currently has gout, a chronic acquired psychiatric 
disability, residuals of an injury to the left third finger 
and shortening of the left leg and that those conditions 
either began during service or were otherwise related to 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Entitlement to service connection for a left shoulder 
disability and gastrointestinal reflux is established.  The 
appeal is granted to this extent.  

Entitlement to service connection for gout, a chronic 
acquired psychiatric disability, residuals of an injury of 
the left third finger and shortening of the left leg is not 
established.  To this extent, the appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

